[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT  OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 FEB 11, 2011
                                 No. 10-12617                     JOHN LEY
                             Non-Argument Calendar                 CLERK
                           ________________________

                   D.C. Docket No. 8:07-cr-00529-EAK-TBM-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JUAN ANDRES SINISTERRA,

                                                               Defendant-Appellant.
                          __________________________

                Appeal from the United States District Court for the
                            Middle District of Florida
                          _________________________

                                (February 11, 2011)

Before MARCUS, MARTIN, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Juan Andres Sinisterra appeals his 135-month total sentence, imposed after

he pled guilty to conspiracy to possess with intent to distribute five kilograms or
more of cocaine and possession with intent to distribute five kilograms or more of

cocaine while aboard a vessel subject to the jurisdiction of the United States.

Sinisterra challenges the procedural and substantive reasonableness of his

sentence. After thorough review, we affirm.

                                          I.

      Sinisterra challenges the reasonableness of his sentence. “We review

sentencing decisions only for abuse of discretion, and we use a two-step process.”

United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). First, we “ensure

that the district court committed no significant procedural error, such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen

sentence—including an explanation for any deviation from the Guidelines range.”

Id. (quoting Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007)).

If we conclude that no procedural error occurred, “the second step is to review the

sentence’s ‘substantive reasonableness’ under the totality of the circumstances,

including ‘the extent of any variance from the Guidelines range.’” Id. (quoting

Gall, 552 U.S. at 51, 128 S. Ct. at 597). “If the district court’s sentence is within

the guidelines range, we expect that the sentence is reasonable.” United States v.


                                           2
Alfaro-Moncada, 607 F.3d 720, 735 (11th Cir. 2010); see also United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (“Although we do not automatically

presume a sentence within the guidelines range is reasonable, we ‘ordinarily . . .

expect a sentence within the Guidelines range to be reasonable.’” (quoting United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005)).

      As for procedural error, Sinisterra contends that the district court failed to

adequately consider the § 3553(a) factors. His argument lacks merit. In imposing

its sentence, the district court stated that it had considered “the advisory

sentencing guidelines and all of the factors identified in Title 18 United States

Code Section 3353(a)(1) through (7).” The court’s acknowledgment that it had

considered the § 3553(a) factors “alone is sufficient in post-Booker sentences.”

United States v. Scott, 426 F.3d 1324, 1330 (11th Cir. 2005). No procedural error

occurred.

      Sinisterra also challenges the substantive reasonableness of his 135-month

sentence, which was at the lowest end of his advisory guidelines range of 135 to

168 months imprisonment. He contends that his sentence is unreasonable because

his involvement in the drug smuggling scheme was limited. Sinisterra actively

participated in the scheme to smuggle drugs into the United States. We cannot say




                                           3
that his sentence, which was at the lowest end of his advisory guidelines range, is

unreasonable. See Hunt, 526 F.3d at 746.

      AFFIRMED.




                                         4